IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 April 15, 2008
                                No. 07-50742
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ZENON ARMANDO YERO

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:07-CR-112-ALL


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Zenon Armando Yero appeals his sentence following his guilty plea
conviction for importation of a quantity of marijuana and possession with intent
to distribute a quantity of marijuana. He argues that the district court clearly
erred in denying him a minor-role adjustment under U.S.S.G. § 3B1.2(b). Yero
contends that he was a mere courier who was substantially less culpable than
other participants in the offense. Yero further contends that the district court
incorrectly applied the Sentencing Guidelines due to the denial of the minor-role

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50742

adjustment and, as a result, his sentence is not entitled to a presumption of
reasonableness.
      Whether a defendant is a minor or minimal participant is a factual
determination reviewed for clear error. United States v. Villanueva, 408 F.3d
193, 203 & n.9 (5th Cir. 2005). Pursuant to § 3B1.2(b), a district court may
decrease a defendant’s offense level by two levels if the defendant was a minor
participant. An adjustment for a minor role applies to a defendant “who is less
culpable than most other participants, but whose role could not be described as
minimal.” § 3B1.2, comment. (n.5).
      Yero has not shown that the district court clearly erred in denying the
minor-role adjustment because courier status does not automatically entitle Yero
to minor participant status. See United States v. Brown, 54 F.3d 234, 241 & n.7
(5th Cir. 1995). Yero’s role of transporting drugs was important to the success
of the drug venture. See United States v. Buenrosto, 868 F.2d 135, 138 (5th Cir.
1989) (“[C]ouriers are an indispensible part of drug dealing networks.”)
Accordingly, the district court did not clearly err in denying Yero a minor-role
adjustment, and his within-guidelines sentence was not an abuse of discretion.
See Gall v. United States, 128 S. Ct. 586, 597 (2007); Buenrosto, 868 F.2d at 138.
      AFFIRMED.




                                        2